Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2022-003
Release Date: 9/23/2022
CC:INTL:B04
PRESP-118018-21
UILC:

367.30-00

date:

September 09, 2022

to:

from:

subject:

John E. Hinding
Director, Cross Border Activities (LB&I)
Peter H. Blessing
Associate Chief Counsel
(International)

Advance Payments of Annual Section 367(d) Inclusions
This memorandum addresses payments claimed to be made in respect and in advance
of annual inclusions under section 367(d)(2)(A)(ii)(I) of the Internal Revenue Code (the
“Code”). This memorandum should not be used or cited as precedent.
Issue
Does section 367(d) permit taxpayers to choose to make advance payments of annual
inclusions under section 367(d)(2)(A)(ii)(I)?
Conclusion
No, section 367(d) does not permit taxpayers to choose to make advance payments of
annual inclusions under section 367(d)(2)(A)(ii)(I) except in limited circumstances
involving “other property or money” transferred by a transferee foreign corporation to a
U.S. transferor in connection with an initial exchange of intangible property subject to
section 367(d).
Facts
USP is a domestic corporation that owns all the stock of FC, a foreign corporation. In
Year 1, USP transfers intangible property, as defined in section 367(d)(4), with an
expected useful life of ten years to FC solely in exchange for stock in FC in a section

PRESP-118018-21

2

351(a) exchange to which section 367(d) applies.1 As a result, USP takes into account
an annual inclusion under section 367(d)(2)(A)(ii)(I) and Treas. Reg. §1.367(d)-1T(c)(1)
with respect to the transferred intangible property (an “annual section 367(d) inclusion”)
in Year 1 of $10x and an annual section 367(d) inclusion in Year 2 of $12x. USP
establishes a separate account receivable with respect to the annual section 367(d)
inclusion for each year pursuant to Treas. Reg. §1.367(d)-1T(g)(1)(i). Both accounts
receivable remain unpaid as of the beginning of Year 3.
In Year 3, USP takes into account an annual section 367(d) inclusion of $12x. USP
wishes to accelerate all or a portion of the remaining annual section 367(d) inclusions it
would otherwise take into account over the remaining useful life of the intangible
property, rather than taking each such inclusion into account annually. To that end, FC
makes a payment of $60x to USP in Year 3. USP intends that $34x of such payment
will correspond to USP’s annual inclusions for each of Year 1, Year 2, and Year 3
($10x, $12x, and $12x, respectively), and the remaining $26x will correspond to an
advance payment (which USP describes as a prepayment) in respect of USP’s annual
section 367(d) inclusion for Year 4 and, to the extent the remaining $26x exceeds the
annual section 367(d) inclusion for Year 4, for other future years.
Law and Analysis
Section 367(d) and the section 367(d) regulations
Congress enacted section 367(d) of the Code in substantially its present form to
address “specific and unique problems” that exist with respect to outbound transfers of
intangible property.2 Congress generally identified the cause of such problems as
follows:
[T]ransferor U.S. companies hope to reduce their U.S. taxable income by
deducting substantial research and experimentation expenses associated
with the development of the transferred intangible and, by transferring the
intangible to a foreign corporation at the point of profitability, to ensure
deferral of U.S. tax on the profits generated by the intangible.
S. Rep. No 169, 98th Cong., 2d Sess., at 360 (1984); H.R. Rep. No. 432, 98th Cong.,
2d Sess., at 1315 (1984).
Section 367(d) addresses these problems by creating a system under which a U.S.
person is deemed to transfer intangible property to a foreign corporation in exchange for
notional annual payments that the U.S. person takes into account over the useful life of
the intangible property.

1 USP is a “U.S. transferor” and FC is a “transferee foreign corporation” within the meaning of section

367(d) and the regulations under section 367(d).
2 See S. Rep. No 169, 98th Cong., 2d Sess., at 360 (1984); H.R. Rep. No. 432, 98th Cong., 2d Sess., at
1315 (1984).

PRESP-118018-21

3

Section 367(d)(1) provides that, except as provided in regulations, if a U.S. person (a
“U.S. transferor”) transfers any intangible property to a foreign corporation (the
“transferee foreign corporation”) in an exchange described in section 351 or 361,
section 367(d) (and not section 367(a)) applies to the transfer (an “initial section 367(d)
exchange”). By turning off the application of section 367(a) in these cases, the section
367(d) annual inclusion regime reflects a Congressional preference against providing
immediate gain recognition with respect to intangible property.3
Section 367(d)(2)(A) provides the basic inclusion mechanism under section 367(d) by
stating that a U.S. transferor that transfers intangible property in an initial section 367(d)
exchange is treated as having sold the intangible property in exchange for payments
that are contingent upon the productivity, use, or disposition of the intangible property.
Under section 367(d)(2)(A)(ii)(I) and (II), the U.S. transferor is treated as receiving
amounts that reasonably reflect the amounts that would have been received annually in
the form of such payments over the useful life of the intangible property, or, in the case
of a direct or indirect disposition of the intangible property following the initial exchange,
at the time of that subsequent disposition. Section 367(d)(2)(C) prescribes that, for
purposes of chapter 1 of Subtitle A of the Code, any amount included in gross income
by a U.S. person pursuant to section 367(d) is treated as ordinary income and, for
purposes of applying section 904(d), such amount is treated in the same manner as if it
were a royalty.
The section 367(d) regulations supplement the statute by describing the scope of
exchanges subject to, and the consequences of applying, section 367(d). Specifically,
the section 367(d) regulations, consistent with the statute, only apply to certain
outbound transfers of intangible property and do not apply to an actual sale or license of
the intangible property by the U.S. transferor to a foreign corporation. 4 And, when
section 367(d) applies, the section 367(d) regulations provide that, in determining the
period of annual inclusions under section 367(d), “the useful life of intangible property is
the entire period during which exploitation of the intangible property is reasonably
anticipated to affect the determination of taxable income, as of the time of transfer.”5 A
U.S. transferor, consistent with the notional inclusion regime established by section
367(d), takes an annual section 367(d) inclusion into account “regardless of whether

3 Indeed, two years after the 1984 amendment of section 367(d) to substantially its present form,

Congress again amended section 367(d), with the House Ways and Means Committee describing the
1984 amendment as follows: “In general, the amounts [taken into account under section 367(d)] are
treated as received over the useful life of the intangible property on an annual basis. Thus, a single lumpsum payment, or an annual payment not contingent on productivity, use or disposition, cannot be used as
the measure of the appropriate transfer price.” See H.R. Rep. No. 426, 99th Cong., 1st Sess., at 422
(1985).
4 See Treas. Reg. §1.367(d)-1T(g)(4).
5 See Treas. Reg. §1.367(d)-1(c)(3). The regulations explain that “[e]xploitation of intangible property
includes any direct or indirect use or transfer of the intangible property, including use without further
development, use in the further development of the intangible property itself (and any exploitation of the
further developed intangible property), and use in the development of other intangible property (and any
exploitation of the other developed intangible property).” Id.

PRESP-118018-21

4

such payments are in fact made by the [transferee foreign corporation].”6 Thus, it is the
exploitation of the intangible property in the hands of the transferee foreign corporation
that dictates the annual section 367(d) inclusion taken into account by the U.S.
transferor, rather than the amount of any payments made by the former to the latter.
Section 367(d) and the section 367(d) regulations describe adjustments and procedures
with respect to the transferee foreign corporation corresponding, in relevant part, to
each of a U.S. transferor’s deemed annual section 367(d) inclusions. These
adjustments and procedures with respect to the transferee foreign corporation prevent
excess taxation to the U.S. transferor that could otherwise arise by reason of those
inclusions. First, the earnings and profits (“E&P”) of the transferee foreign corporation
are reduced by the amount included in the income of the U.S. transferor as an annual
section 367(d) inclusion.7 And, for purposes of applying the provisions of subpart F of
Part III of subchapter N of the Code (“subpart F”) as to the transferee foreign
corporation, the section 367(d) regulations treat the deemed payment associated with a
U.S. transferor’s annual section 367(d) inclusion as “an expense . . . properly allocated
and apportioned to gross income subject to subpart F, in accordance with the provisions
of §§1.954-1(c) and 1.861-8.”8 Second, for cases in which a U.S. transferor takes an
annual section 367(d) inclusion into account, but that amount is not actually paid by the
transferee foreign corporation during the year, the section 367(d) regulations allow a
U.S. transferor to establish an account receivable from the transferee foreign
corporation “equal to the amount deemed paid that was not actually paid” for a taxable
year, and any future payments from the transferee foreign corporation “must be
designated as payments upon a particular account and must be deducted from that
account.”9
The section 367(d) regulations also reflect Congressional preference for preserving the
continued application of the annual section 367(d) inclusion stream in the case of a
subsequent direct or indirect transfer of the intangible property as long as the U.S.
transferor retains a certain nexus to the intangible property.10 The tax consequences of
a subsequent direct or indirect transfer of the intangible property under section 367(d)
generally depend on whether the transferee is related to the U.S. transferor, and the
section 367(d) regulations lower certain thresholds that typically apply in determining

6

See Treas. Reg. §1.367(d)-1T(a); see also Treas. Reg. §1.367(d)-1T(c)(1) (general determination of the
annual section 367(d) inclusion).
7 See section 367(d)(2)(B) and Treas. Reg. § 1.367(d)-1T(c)(2)(i).
8 See Treas. Reg. §1.367(d)-1T(c)(2)(ii); see also Treas. Reg. §1.951A-2(c)(2)(ii) (generally providing that
the deemed payment may be treated as an allowable deduction when determining tested income or
tested loss as described in Treas. Reg. §1.951A-2(b)).
9 See Treas. Reg. §1.367(d)-1T(g)(1)(i) (these accounts receivable “may be established and paid without
further U.S. income tax consequences to the U.S. transferor or the transferee foreign corporation.”).
10 See Treas. Reg. §1.367(d)-1T(a) (in general, annual inclusions under section 367(d) “will continue if the
transfer is made to a related person, while gain must be recognized immediately if the transfer is to an
unrelated person.”) and Treas. Reg. §1.367(d)-1T(d) through (f) (subsequent transfer or disposition rules,
which cover direct transfers of the intangible property and indirect transfers of the intangible property
through a transfer of the stock of the transferee foreign corporation).

PRESP-118018-21

5

relatedness in order to preserve the continued application of section 367(d).11 This
preference, by preserving the application of the annual section 367(d) inclusion stream,
implements the primary policy underlying section 367(d), namely the approach that
determines annual section 367(d) inclusions by reference to the exploitation of the
intangible property annually over its useful life.12
As discussed below, the Service has issued relevant guidance under section 367(d)
regarding initial section 367(d) exchanges described in section 361 involving boot. But
the Service has not addressed advance payments corresponding to annual section
367(d) inclusions for future years outside of these limited circumstances.
Notice 2012-39
Notice 2012-39 (the “Notice”) addressed an initial section 367(d) exchange described in
section 361(b).13 The Notice provides that the Service and the Department of the
Treasury will issue regulations, applying to transfers occurring on or after July 13, 2012,
incorporating the guidance described in the Notice. Those regulations have not yet
been issued.
The Notice applies to transfers by a domestic corporation (the U.S. transferor) of
intangible property to a transferee foreign corporation in an exchange described in
section 361 where a shareholder of the U.S. transferor (a “qualified successor”)
receives cash or other property in the exchange and/or certain liabilities of the U.S.
transferor are assumed by the transferee foreign corporation or satisfied by the U.S.
transferor with money or other property provided by the transferee foreign corporation.14
Where the Notice applies, it generally prorates the boot received in the exchange and
treats the boot received with respect to the intangible property as an advance payment

11 See Treas. Reg. §§1.367(d)-1T(d) through (f) for the subsequent transfer or disposition rules and

§1.367(d)-1T(h) for the definition of related person for section 367(d) purposes.
12 See also Treas. Reg. §§1.367(d)-1T(g)(4)(ii) (applying section 367(d) in the case of a sham license or
sale) and (g)(6) (anti-abuse rule in the case of certain transfers that treats the intangible property as
transferred to a foreign corporation in an exchange subject to section 367(d)).
13 The Service analyzed a similar issue in Chief Counsel Advice 200610019, which addressed the
taxation of boot received in an initial section 367(d) exchange described in section 351(b). The Taxpayer
and the Service agreed that the exchange was described in both sections 351(b) and 367(d), creating a
potential conflict between these statutory provisions that could have caused double taxation. While the
Taxpayer and the Service agreed double taxation (to the extent of the boot) was not a proper result, they
disagreed as to the appropriate coordination of sections 351(b) and 367(d). The Service concluded that,
to the extent the boot received in the exchange exceeded the annual section 367(d) inclusion for the year
of the exchange, that excess was treated as an advance payment on future annual section 367(d)
inclusions, which under general tax principles, should be recognized in the year received. Treating the
boot received in exchange for the transferred intangible property as an advance payment corresponding
to annual section 367(d) inclusions for future years was intended to avoid double taxation while
preserving the application of section 367(d).
14 See Notice 2012-39, Sections 4.01 and 4.02.

PRESP-118018-21

6

of annual section 367(d) inclusions.15 The Notice contemplates that “with respect to all
outbound section 367(d) transfers, the total income to be taken into account under
section 367(d) is either included in income by the U.S. transferor in the year of the
reorganization or, where appropriate, over time by one or more qualified successors.” 16
Thus, if the annual section 367(d) inclusions over the useful life of the intangible
property exceed the value of the boot received with respect to the intangible property in
the initial section 367(d) exchange, any qualified successors must take into account
annual section 367(d) inclusions once the value of the prepaid inclusion attributable to
such boot is exhausted. The Notice’s conclusion, that the boot attributable to the
intangible property transferred is treated as an advance payment corresponding to
annual section 367(d) inclusions for future years, was intended, in part, to prevent
transactions that were perceived as resulting in an inappropriate repatriation of cash in
excess of income recognized under section 356(a)(1).17
Application to the Facts
Neither section 367(d) nor the section 367(d) regulations allow USP to take into account
a payment received from FC as an advance payment of annual section 367(d)
inclusions corresponding to future years. The conclusion of the Notice, which only
addressed the treatment of payments in the different setting where boot is received in
an initial section 367(d) exchange, is not inconsistent with the conclusion in this
Memorandum. The receipt of boot in an initial section 367(d) exchange is
distinguishable factually, legally, and in terms of applicable policy, from the advance
payment at issue in this Memorandum.
A U.S. person that wishes to transfer intangible property to a foreign corporation may
choose how that transfer occurs. For example, the U.S. person may sell the intangible
property to the foreign corporation, license the intangible property to the foreign
corporation, or transfer the intangible property to a foreign corporation in an exchange
described in section 351 or 361. If a U.S. person chooses to transfer intangible property
pursuant to an exchange described in section 351 or 361, such a transfer will be
governed by the rules that Congress enacted in section 367(d), which provide for a
specific inclusion mechanism, determined on an annual basis, for the U.S. transferor
and related adjustments for the transferee foreign corporation.
Because Congress provided for a specific notional inclusion regime under section
367(d), analogizing to rules and principles that may apply under other provisions of the
Code to different types of transfers does not resolve the issue raised in this
Memorandum. For example, while an outbound transfer of intangible property subject
The Notice refers to this as a “prepayment” of the
annual section 367(d) inclusions, which is synonymous with the “advance payments” described in Chief
Counsel Advice 200610019. For purposes of this memorandum, any reference to an advance payment
associated with annual section 367(d) inclusions should be considered to mean the same as the term
“prepayment” as used in the Notice.
16 See Notice 2012-39, Section 4.01.
17 The Notice did not address any cost recovery aspects of such a payment.
15 See Notice 2012-39, Sections 4.01 through 4.05.

PRESP-118018-21

7

to section 367(d) may be viewed as resembling a contingent sale in certain respects –
that is, a sale in which the aggregate selling price cannot be determined by the close of
the taxable year in which the sale occurs – there are important differences between
section 367(d) and the rules applicable to contingent sales.18 Namely, the tax treatment
regarding the character and timing of the income received by the payee and any
attendant adjustments for property of the payor under a contingent sale arrangement
may differ fundamentally from what is provided in section 367(d) and the section 367(d)
regulations. Alternatively, an outbound transfer of intangible property subject to section
367(d) may be viewed as resembling a licensing arrangement in certain respects.
However, in contrast to a licensing arrangement, an exchange subject to section 367(d)
involves a deemed payor that actually owns the intangible property in respect of which
annual section 367(d) inclusions are taken into account by the U.S. transferor.19 Also,
in contrast to a licensing arrangement, where the licensee is obligated to make
payments to the licensor, section 367(d) does not impose any payment obligations upon
the transferee foreign corporation.20 Because of these significant differences between
licensing arrangements and section 367(d), whether advance payments are given effect
under U.S. income tax law with respect to a licensing arrangement is irrelevant in
determining whether advance payments are permitted for one or more annual section
367(d) inclusions.
The only basis for permitting an advance payment of annual section 367(d) inclusions
must therefore arise exclusively from section 367(d) and the section 367(d) regulations.
However, neither section 367(d) nor the section 367(d) regulations give effect to
advance payments, but rather determine annual section 367(d) inclusions on a year-toyear basis by reference to a specific form of payment that depends on the productivity,
use, or disposition of the transferred intangible property for the duration of its useful life.
Thus, there is no basis for accelerating the annual section 367(d) inclusions, and only
after an annual section 367(d) inclusion is taken into account by a U.S. transferor may a
transferee foreign corporation make a payment to the U.S. transferor corresponding to
that deemed inclusion (through the accounts receivable construct).21 Permitting a U.S.
transferor to accelerate its annual section 367(d) inclusions, including by causing the
18 Section 453 (describing the installment method) generally provides the tax treatment for contingent
sales. If Congress intended to use the installment method as the tax accounting mechanism under
section 367(d), Congress could have cross-referenced section 453 rather than providing for the inclusion
mechanism described in section 367(d)(2)(A).19 Notwithstanding this fact, and as noted above, section
367(d)(2)(C) treats the annual section 367(d) inclusion as a royalty for certain limited purposes.
19 Notwithstanding this fact, and as noted above, section 367(d)(2)(C) treats the annual section 367(d)
inclusion as a royalty for certain limited purposes.
20 See Treas. Reg. §§1.367(d)-1T(a), (c), and (g)(1).
21 See Treas. Reg. §§1.367(d)-1T(a), (c), and (g)(1). Similarly, only after the annual section 367(d)
inclusion is taken into account by the U.S. transferor is the transferee foreign corporation permitted an
E&P reduction and, for certain purposes, limited expense treatment, in both cases in the amount of the
deemed payment from the transferee foreign corporation (i.e., the annual section 367(d) inclusion). See
Treas. Reg. § 1.367(d)-1T(c)(2)(i) (“[f]or purposes of chapter 1 of the Code, the earnings and profits of the
transferee foreign corporation shall be reduced by the amount of such deemed payment”); Treas. Reg. §
1.367(d)-1T(c)(2)(ii) (“[f]or purposes of subpart F of part III of subchapter N of the Code, the transferee
foreign corporation may treat such deemed payment as an expense (whether or not that amount is
actually paid”).

PRESP-118018-21

8

transferee foreign corporation to make payments purportedly corresponding to periods
for which the relevant productivity, use, or disposition of the intangible property has yet
to occur, would undercut the fundamental connection between the specific form of
payment, which depends on the exploitation of the intangible property, and the
associated annual section 367(d) inclusions. Additionally, such an approach would
require the Service to evaluate whether a purported advance payment ultimately
captured undetermined amounts of future inclusions, which would raise significant
administrative concerns.
The approach taken by the Notice is nevertheless appropriate at the time of an initial
section 367(d) exchange. If a U.S. transferor transfers intangible property to a
transferee foreign corporation in an initial section 367(d) exchange and later chooses in
a subsequent taxable year to cause the transferee foreign corporation to pay an amount
corresponding to some or all of the anticipated annual section 367(d) inclusions for
future years, however, the considerations motivating the conclusion reached in the
Notice are not present. In such a case, and in contrast to the Notice, there is no
transfer of boot in respect of intangible property, no policy concern regarding
repatriation, and section 367(d) clearly applies.
Because FC’s payment of $60x to USP in Year 3 occurs after the initial section 367(d)
exchange, any payment from FC to USP that does not correspond to an account
receivable associated with USP’s annual section 367(d) inclusion for Year 1 or Year 2
or to USP’s annual section 367(d) inclusion for Year 3 is not treated as an advance
payment of annual section 367(d) inclusions. $34x of the $60x payment by FC
corresponds to USP’s annual section 367(d) inclusions already taken into account by
USP. The remaining $26x of FC’s payment of $60x is, however, analyzed under
general tax principles.22
Please call Chadwick Rowland at (202) 317-5005 if you have any questions.

22 In this case, without facts to the contrary, the remaining $26x of FC’s payment of $60x is treated as a

distribution of property by a corporation (FC) to a shareholder (USP) with respect to its stock and is,
therefore, subject to the rules that apply to such distributions.

